DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election of Group I in the reply dated October 14, 2021, is acknowledged.  The reply does not expressly specify whether the election is made with traverse or without traverse.  The Restriction Requirement included claims 1-10, 21, and 22, in Group I.  In the reply, applicant states that Claims 1-10 and 21 are elected but that applicant “does not elect Claim 22.”  The examiner maintains that claim 22 belongs in Group I because it is directed to a composition rather than to a method.  Applicant’s election is interpreted to be without traverse with respect to claims 1-10 and 21 and with traverse with respect to claim 22.  
Claims 11-20 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Interpretation
The preamble of claim 1 recites an “accelerator-free elastomeric formulation.”  This claim interpretation section explains that the examiner is interpreting this preamble term as claim limiting.  The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).
Id.).  The original disclosure goes on to identify problems with existing accelerator-free elastomeric products before summarizing the invention.  (Id. at pages 1-2).  The original disclosure further identifies three types of accelerators that are conventionally used.  These are “thiuram, guanidine and carbamates.”  (Id. at page 1).  Additionally, the term “accelerator-free” does not refer to an intended use but instead is language that is clearly directed at the structure of the claimed composition.
In view of this background, it is the examiner’s position that the term “accelerator-free” of claim 1 should be interpreted, in light of the facts of this case, to be a claim limitation that excludes the presence of an “accelerator” additive from the claimed composition.  The terms “accelerator-free” in claims 2-10, 21, and 22 are also interpreted to be limitations.  In claims 21 and 22, both instances of the term “accelerator-free” in each claim are interpreted to be limitations.
Claim Objections
Claim 22 is objected to because of the following informalities.
Considering Claim 22: Claim 22 is directed to a glove produced from the elastomeric formulation prepared by the method of claim 11.  Accordingly, claim 22 is considered to be a product-by-process claim.  However, claim 11 is a withdrawn claim.  Applicant should amend claim 22 to replace the reference to claim 11 with a full recitation of the process used to prepare the elastomeric formulation of claim 22.  This objection is being made to avoid having an elected claim depend from (or refer to) a withdrawn claim.  Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10, 21, and 22 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 1-10, 21, and 22: The claims are rejected because the scope of the “accelerator-free” limitation is unclear.  This is the case because in the context of elastomer formulations, certain additives may be characterized as both “accelerators” and other components, such as “crosslinking agents,” which are not excluded by the claim language.  The problem is illustrated by the example of “zinc oxide.”  Prior art reference WO 99/24507 (“Saks”) teaches rubber gloves where “zinc oxide is an accelerator and cure agent.”  However, “zinc oxide” may also be considered to be a crosslinking agent in a similar context.  For example, in a similar context as Saks, prior art reference WO 2015/006807 (“Foo”) identifies zinc oxide as a “metal oxide cross-linker.”  In claim 1 “crosslinkers” are not excluded.  Instead, they are required.  The matter is further complicated because the present case also contemplates that zinc oxide can be an “activator,” which is another one of the types of additives required by the claims (see original claim 5).  Thus, the scope of the claims is unclear because it is not evident whether the term “accelerator-free” should be interpreted to exclude zinc oxide (are other similar components which can be classified in multiple ways) from the claimed composition or not.
	The examiner further notes that the present specification does not clarify the meaning of the “accelerator-free” limitation.  In particular, the specification identifies accelerators “such as” thiuram, guanidine, and carbamates without further defining the 
Thus, the examiner finds the claims indefinite because it is not clear whether the “accelerator-free” term excludes: (1) materials that are expressly identified as accelerators; (2) materials which may function as accelerators; or (3) only the three specifically identified types of accelerators identified in the original disclosure at page 1.  As discussed in MPEP § 2173.02, it is desirable to have an applicant resolve ambiguity in the claim language by amending the claims during prosecution of the application rather than attempting to resolve the ambiguity in subsequent litigation of an issued patent.  See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  In response to this rejection, applicant may resolve the ambiguity by amending the claim or by providing a persuasive explanation on the record that a person of ordinary skill in the relevant art would not consider the claim language unclear.  In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).  For the latter option, applicant may provide a separate definition (such as from an art-recognized dictionary) to show how the ordinarily-skilled artisan would have understood the claim language at issue.
For the purpose of further examination, the term “accelerator-free” is interpreted to mean compositions that are describes as being free of accelerators.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5-10, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 01/90236 (“Yeh”) in view of US 2018/0016409 (“Liou”).
Considering Claim 1: Yeh teaches polymer blends used to make elastomeric articles such as gloves.  (Yeh, 3, lines 9-11).  Yeh teaches an example polymer blend composition (“Example 4”) containing 50 parts of a compounded neoprene latex and 50 parts of an uncompounded nitrile latex.  (Id. 13, lines 12-21, Example 4).  The 50 parts of nitrile latex in of Yeh reads on Base polymer A of claim 1 and the 50 parts of neoprene latex of Yeh reads on the Based polymer B of claim 1.  The amounts of the two materials falls within the ranges for the amounts of the two base polymers of claim 1.
	The compounded neoprene latex used in Example 4 of Yeh is described as containing a number of additives compounded with a neoprene copolymer.   (Id. 10-12, Example 1).  The amounts of these additives are given in ranges in Table 2 of Yeh that correspond to their amount used with respect to 100 parts by weight of the neoprene copolymer.  (Id. 11, Table 2).  To obtain the amounts of the additives per 100 parts of the two polymers of Example 4, the amounts shown in Table 2 are reduced by 50 percent (i.e., cut in half).  This is because 50 parts of the compounded neoprene latex is used in Example 4 of Yeh with 50 parts of uncompounded nitrile latex.
	According to Yeh, Example 4 contains 0.25 to 1.5 parts of a crosslinker (i.e., the 0.5 to 3 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the 0.1 to 0.4 parts of Crosslinker B of claim 1, and the examiner interprets this crosslinker of Yeh to read on Crosslinker B of claim 1 because in Yeh the crosslinker is associated with the neoprene latex (which the examiner is interpreting as reading on Base polymer B).
	According to Yeh, Example 4 contains two stabilizers (a plasticizer stabilizer and an emulsifiers stabilizer), each in amounts of 0.25 to 2.5 parts (i.e., the two 0.5 to 5 ranges shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  These two ranges overlap with the ranges of the two stabilizers of claim 1, and the examiner interprets these stabilizers to read on the two stabilizers of claim 1.  The claim language stating 
	According to Yeh, Example 4 contains a vulcanization activator in an amount of 0.5 to 5 parts (i.e., the 1 to 10 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the range of the activator of claim 1, and the examiner interprets this activator to read on the activator of claim 1.
	According to Yeh, Example 4 contains an antioxidant in an amount of 0.05 to 1.5 parts (i.e., the 0.1 to 3 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the range of the antioxidant of claim 1, and the examiner interprets this antioxidant to read on the antioxidant of claim 1.
	According to Yeh, Example 4 contains a white pigment in an amount of 0.025 to 1.5 parts (i.e., the 0.05 to 3 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the range of the pigment of claim 1, and the examiner interprets this pigment to read on the pigment of claim 1.
	According to Yeh, Example 4 contains an antiozonant in an amount of 0.125 to 2.5 parts (i.e., the 0.25 to 5 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  Yeh teaches that the antiozonant is a wax.  (Id. 7, lines 3-6).  The antiozonant range taught by Yeh with the range of the wax of claim 1, and the examiner interprets the wax antiozonant of Yeh to read on the wax of claim 1.
	According to Yeh, Example 4 contains a defoamer in an amount of 0.0005 to 1 parts (i.e., the 0.001 to 2 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the range of the antifoam of claim 1, and the examiner interprets this defoamer to read on the antifoam of claim 1.
	According to Yeh, Example 4 contains a pH stabilizer in an amount of 0.05 to 0.75 parts (i.e., the 0.10 to 1.5 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the range of the pH adjuster of claim 1, and the examiner interprets this pH stabilizer to read on the pH adjuster of claim 1.
	Example 4 of Yeh differs from claim 1 in two ways.  First, Yeh does not teach that the composition is accelerator free.  In fact, Table 2 of Yeh indicates that the composition does contain a vulcanization accelerator.  Second, Yeh does not teach that 
Liou teaches a nitrile rubber glove made from a “carboxylated acrylonitrile butadiene elastomer.”  (Liou, ¶ 1).  The nitrile polymer used in Example 4 of Yeh is also a “carboxylated acrylonitrile butadiene terpolymer.”  (Yeh, 12, lines 11-17; 13, lines 14-16).  Thus, one of ordinary skill in the art would have a reasonable expectation of success in applying techniques used by Liou to the nitrile polymer of Yeh.  Liou teaches that conventional sulfur and accelerators used in making nitrile gloves can pose an allergy risk.  (Liou, ¶¶ 3, 13).  Liou teaches that this allergy risk can be avoided by excluding sulfur and accelerators, and that this can be done by using a metal ion crosslinker together with a carboxylated acrylonitrile butadiene latex.  (Id. ¶¶ 13-14).  Liou teaches using 0.5-5 parts of the metal ion compound crosslinker with 100 parts of the carboxylated acrylonitrile elastomer.  (Id. ¶ 17, Table 1).  When using 50 parts of carboxylated acrylonitrile butadiene elastomer, one of ordinary skill would reasonably understand that this would mean 0.25 to 2.5 parts of the metal ion compound crosslinker.  This amount overlaps with the amount of Crosslinker A of claim 1.  The examiner is interpreting the metal ion compound crosslinker of Liou to read on Crosslinker A of claim 1.
Yeh and Liou are analogous art because they are directed to the same field of endeavor as the claimed invention, namely elastomer compositions used to make rubber gloves.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have made Example 4 of Yeh into an accelerator-free composition and the motivation to have done so would have been to prevent allergic reactions associated with the use of accelerators.  (Id. ¶¶ 3, 13).  It would also have been obvious to one of ordinary skill in the art to include the metal ion crosslinker of Liou in the Example 4 composition of Yeh, and the motivation to have done so would have been that this crosslinker is used by Liou to make a carboxylated acrylonitrile butadiene elastomers accelerator-free.  (Id. ¶¶ 13-14).
Considering Claim 2: Example 4 of Yeh is made from an acrylonitrile butadiene rubber and a neoprene rubber (i.e., polychloroprene).  (Yeh, 13, lines 12-21, Example 4).
Considering Claim 3: Liou teaches that the metal ion crosslinker is sodium aluminate.  (Liou, ¶ 14).  Yeh teaches that the crosslinker is sulfur.  (Yeh, 6, line 11).
Considering Claim 5: Yeh teaches that the activator is zinc oxide.  (Yeh, sentence bridging pages 6 and 7).
Considering Claim 6: Yeh teaches that the antioxidant is WINGSTAY L.  (Yeh, 19, line 15).  WINGSTAY L is the trade name of a reaction product of p-cresol and dicyclopentadiene that reads on the poly(dicyclopentadiene-co-P-cresol) of claim 6.  (See evidentiary reference WINGSTAY L Technical Data Sheet, 2012).
Considering Claim 7: Yeh teaches that the pigment is titanium dioxide.  (Yeh, sentence bridging pages 19 and 20).
Considering Claim 8: Yeh teaches that that the antiozonant is paraffinic waxes, microcrystalline waxes, or blends of the two.  (Yeh, 7, lines 4-6).
Considering Claim 9: Yeh teaches that the defoamer is a silicone-type defoamer.  (Yeh, 7, lines 14-15).  One of ordinary skill would reasonably understand a “silicone-type defoamer” to read on either or both of the polydimethylsiloxane or modified silicone emulsion antifoam of claim 9.
Considering Claim 10: Yeh teaches potassium hydroxide.  (Yeh, 14, Table 3).  The potassium hydroxide of Yeh reads on the potassium hydroxide pH adjuster of claim 10.
Considering Claims 21 and 22: Yeh teaches elastomeric articles such as gloves.  (Yeh, 3, lines 9-11).  Claim 22 is a product-by-process claim, where the process steps are recited by withdrawn claim 11.  The components and amounts used in the process of claim 11 are substantially similar to the components and amounts of product claim 1.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Yeh and Liou teach the composition and gloves of claim 22, and there is no evidence that the process steps of claim 11 would materially affect the structure of the final product.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 01/90236 (“Yeh”) in view of US 2018/0016409 (“Liou”), as applied above to claim 1, and further in view of WO 2018099674 (“Nadesan”).
Considering Claim 4: The teachings of Yeh and Liou are described above with respect to the obviousness rejection of claim 1.
	Yeh further teaches a stabilizer that is a “sulfated methyl oleate.”  (Yeh, 14, line 1).  This stabilizer reads on Stabilizer B of claim 4.
Yeh does not teach a stabilizer that is one of the specific stabilizers identified by the Stabilizer A Markush group of claim 4.  However, Nadesan teaches the use of SDBS (i.e., sodium dodecylbenzenesulfonate) as a stabilizer in nitrile rubber latex compositions.  (Nadesen, 12, lines 8-10; Abstract).  The SDBS of Nadesan reads on the SDS Stabilizer A of claim 4.  Nadesen is analogous art as it is directed to the same field of endeavor as the claimed invention, namely compositions for rubber gloves.  (Id. 19, lines 15-20).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the SDBS as a stabilizer in the nitrile rubber composition of Yeh.  The motivation would have been that it is obvious to select a prior composition based on an art recognized suitability for its intended purpose.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see MPEP § 2144.07.   Nadesan shows that SDBS is known in the art to be suitable as a stabilizer in making nitrile rubber gloves, and one of ordinary skill would have had a reasonable expectation that it would likewise be suitable as a stabilizer in the nitrile rubber composition of Yeh.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  U.S. Patent No. 9,243,117 (“Khoo”) describes carboxylated acrylonitrile polybutadiene latex that is made without conventional sulfur and accelerators.  (Khoo, Abstract).  WO 99/24507 (“Saks”) describes elastomeric gloves made from chloroprene rubber and nitrile rubber having a variety of standard additives.  (Abstract; 4, Table 1).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767